Exhibit 10.1


FIRST AMENDMENT AND JOINDER TO
AMENDED AND RESTATED CREDIT AGREEMENT
THIS FIRST AMENDMENT AND JOINDER TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of February 24, 2017 is among: DCP MIDSTREAM, LP (f/k/a
DCP Midstream Partners, LP), a Delaware limited partnership (the “Parent”), DCP
MIDSTREAM OPERATING, LP, a Delaware limited partnership (the “Borrower”), MIZUHO
BANK, LTD., as the successor administrative agent (together with its successors
and assigns in such capacity, the “Successor Agent”) and the new swingline
lender (together with its successors and assigns in such capacity, the “New
Swingline Lender”), WELLS FARGO BANK, NATIONAL ASSOCIATION (in its individual
capacity, “Wells Fargo”), as the resigning administrative agent (in such
capacity, the “Resigning Agent”) and as the exiting swingline lender (in such
capacity, the “Exiting Swingline Lender”), the undersigned Issuing Lenders
(under and as defined in the Credit Agreement referred to below), the
undersigned Lenders constituting the Required Lenders (under and as such terms
are defined in the Credit Agreement referred to below) and the undersigned New
Lender (as such term is defined below). Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings assigned to
such terms in the Credit Agreement, as amended hereby.
R E C I T A L S
A.    The Borrower, the Parent, the Resigning Agent and certain lenders (not
including the New Lender referred to below) (the “Existing Lenders”) are parties
to that certain Amended and Restated Credit Agreement dated as of May 1, 2014
(as amended, restated, supplemented, or otherwise modified prior to the date
hereof, the “Prior Credit Agreement”, and as further amended, restated,
supplemented, or otherwise modified from time to time thereafter, including
pursuant to this Amendment, the “Credit Agreement”).
B.    Pursuant to the Credit Agreement, the Existing Lenders have made Loans to
the Borrower and provided certain other Extensions of Credit to the Borrower.
C.    The Borrower has requested that (i) The Toronto-Dominion Bank, New York
Branch (the “New Lender”) become a Lender under the Credit Agreement, with a
Revolving Credit Commitment in the amount set forth opposite the New Lender’s
name on Schedule 11.10(c) to the Credit Agreement (as amended hereby), (ii) the
New Swingline Lender becomes the sole Swingline Lender under the Credit
Agreement with a Swingline Commitment in the amount set forth in the definition
thereof (as amended hereby), and (iii) each Issuing Lender’s L/C Commitment
under the Credit Agreement be re-sized to reflect the respective L/C Commitment
in the amount set forth for such Issuing Lender in the definition of L/C
Commitment (as amended hereby).
D.    The parties hereto desire to amend the terms of the Credit Agreement as
set forth herein.
A G R E E M E N T
In consideration of the mutual covenants and agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:
Section 1.    Replacement of Administrative Agent. Notwithstanding anything to
the contrary set forth in the Credit Agreement or any other Loan Document and
simultaneously with the effectiveness of this Amendment:
1.01    Resignation of Resigning Agent. The Resigning Agent, with the consent of
each of the other parties to this Amendment, hereby resigns as Administrative
Agent under the Prior Credit Agreement and is hereby discharged from all duties
and obligations as Administrative Agent under the Prior Credit Agreement and the
other Loan Documents (including this Amendment, the Credit Agreement and any
other Loan Documents), except as provided in this Section 1 or as otherwise
expressly stated in any Loan Document as surviving such resignation. For the
avoidance of doubt, as of the First Amendment Effective Date, no additional
amounts shall be due and payable to the Resigning Agent under the Wells Fargo
Fee Letter (as defined in the Prior Credit Agreement) or any other Loan Document
in its


1



--------------------------------------------------------------------------------





capacity as “Administrative Agent” under the Prior Credit Agreement, except as
provided in this Section 1 or as otherwise expressly stated in such Loan
Document as surviving such resignation.
1.02    Appointment of Successor Agent. The Successor Agent is hereby
irrevocably designated and appointed by the undersigned Lenders (including the
New Lender and the New Swingline Lender) and the undersigned Issuing Lenders,
with the consent of each of the other parties to this Amendment, to act on
behalf of each Lender and each Issuing Lender as the Administrative Agent under
the Credit Agreement and under the other Loan Documents and is authorized to
take such actions on any Lender’s or any Issuing Lender’s behalf and to exercise
such powers as are delegated to the Administrative Agent by the terms thereof,
together with such actions and powers as are reasonably incidental thereto. The
Successor Agent hereby accepts its appointment to act as the Administrative
Agent under the Credit Agreement and the other Loan Documents.
1.03    Rights, Duties and Obligations. The Successor Agent hereby succeeds to
and is vested with any and all residual rights, powers, privileges and duties of
the Administrative Agent under and in connection with the Prior Credit Agreement
and each of the Loan Documents (collectively, the “Assigned Loan Documents”), it
being understood that nothing in this Amendment shall affect the continuing
validity of the indemnification, exculpation, expense reimbursement and other
applicable provisions of Article X and Section 11.3 of the Prior Credit
Agreement with respect to any actions taken or omitted to be taken by the
Resigning Agent, any of its subagents and any of their respective Related
Parties while the Resigning Agent was acting as Administrative Agent, all of
which shall survive the Resigning Agent’s resignation and shall continue in
effect for the benefit of the Resigning Agent, any of its subagents and their
respective Related Parties. Notwithstanding anything in this Amendment to the
contrary, the parties hereto agree that this Amendment does not constitute an
assumption by (a) the Successor Agent of any liability or obligation of the
Resigning Agent or any of its Affiliates or any appointee or agent of the
Resigning Agent arising out of or in connection with any action or inaction by
the Resigning Agent, any Affiliate of the Resigning Agent or any appointee or
agent of the Resigning Agent under or in connection with the Prior Credit
Agreement or any other “Loan Document” as defined therein, or (b) the Resigning
Agent of any liability or obligation of the Successor Agent or any of its
Affiliates or any appointee or agent of the Successor Agent arising out of any
action or inaction by the Successor Agent, any Affiliates of the Successor Agent
or such appointee or agent under the Credit Agreement, as amended hereby, or any
other Loan Document (as defined in the Credit Agreement, as amended hereby). The
parties hereto agree that (i) the Successor Agent, shall bear no responsibility
or liability for any event, circumstance, condition or action existing prior to
the effectiveness of this Amendment with respect to the Prior Credit Agreement,
any other “Loan Document” as defined therein, or the transactions contemplated
thereby, and (ii) the Resigning Agent, shall bear no responsibility or liability
for any event, circumstance, condition or action arising on or after the
effectiveness of this Amendment with respect to the Prior Credit Agreement, any
other “Loan Document” as defined therein, the Credit Agreement, as amended
hereby, any Loan Document (as defined in the Credit Agreement, as amended
hereby), or the transactions contemplated thereby.
1.04    Disbursement Status. The Resigning Agent has made available to the
Successor Agent, (a) with respect to each Lender, the outstanding principal
amount of the Loans owing to such Lender, (b) each outstanding Interest Period,
the aggregate principal amount of the Loans subject to each such Interest
Period, and the LIBOR Rate applicable to each such Interest Period, (c) the
aggregate accrued and unpaid interest on the Loans, (d) the accrued and unpaid
interest on the Loans owing to each Lender, (e) to the knowledge of the
Resigning Agent, any other fees, charges and expenses due and payable to the
Lenders, in each case as of the date hereof. The Resigning Agent acknowledges
and agrees that it has delivered to the Successor Agent a true, accurate and
correct copy of the Register as of the date hereof and such other information
with respect to the Lenders and the Prior Credit Agreement as has been
reasonably requested by the Successor Agent.
1.05     Undertakings.
(a)    The Resigning Agent shall be reimbursed by the Borrower for, to the
extent invoiced, all of the Resigning Agent’s reasonable out-of-pocket expenses
(including the reasonable fees, charges and disbursements of its counsel)
incurred in connection with performing its obligations under this Section 1.05,
subject to the limitations and other terms set forth in Section 11.3 of the
Prior Credit Agreement (it being understood that, notwithstanding the
resignation of the Resigning Agent from its capacity as Administrative


2



--------------------------------------------------------------------------------





Agent under the Prior Credit Agreement, this clause (a) shall require the
reimbursement of expenses attributable to the obligations of the Resigning Agent
hereunder as if such expenses were incurred in connection with the Resigning
Agent’s administration of the Prior Credit Agreement on the terms set forth in
Section 11.3 of the Prior Credit Agreement).
(b)    Each of the Borrower, the Successor Agent and the Resigning Agent agrees
for its mutual benefit that, to the extent requested by any other party hereto,
it shall (i) execute, and the Borrower shall take all commercially reasonable
efforts to cause the other Credit Parties to execute, all documents as are
reasonably requested by any such party to transfer the rights and privileges of
the Resigning Agent under the Assigned Loan Documents to the Successor Agent and
(ii) take all actions reasonably requested by such other party to facilitate the
transfer of information to the Successor Agent in connection with the Assigned
Loan Documents. It is the intention and understanding of the parties hereto that
any exchange of information under this Amendment that is otherwise protected
against disclosure by privilege, doctrine or rule of confidentiality (such
information, “Privileged Information”), whether before or after the
effectiveness of this Amendment (x) shall not waive any applicable privilege,
doctrine or rule of protection from disclosure, (y) shall not diminish the
confidentiality of the Privileged Information and (z) shall not be asserted as a
waiver of any such privilege, doctrine or rule by the Resigning Agent or the
Successor Agent.
(c)    In the event that, after the effectiveness of this Amendment, the
Resigning Agent receives any principal, interest or other amount owing to any
Lender or the Successor Agent under the Credit Agreement, as amended hereby, or
any Assigned Loan Document, or receives any instrument, agreement, report,
financial statement, insurance policy, notice or other document delivered to it
as a result of its former capacity as Administrative Agent under the Prior
Credit Agreement, the Resigning Agent agrees to promptly forward the same to the
Successor Agent and to hold the same in trust for the Successor Agent until so
forwarded; provided, that the Resigning Agent’s failure to forward any such
instrument, agreement, report, financial statement, notice or other document
shall not create any claim or cause of action on the part of the Successor Agent
against the Resigning Agent for any reason whatsoever.
1.06    Reliance; Limitation on Liability.
(a)    Each of the Resigning Agent (solely with respect to performing its
obligations under this Amendment) and the Successor Agent shall be entitled to
rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
reasonably believed by it to be genuine and to have been executed or sent by the
proper Person. Each of the Resigning Agent (solely with respect to performing
its obligations under this Amendment) and the Successor Agent may also rely upon
any statement made to it orally or by telephone and reasonably believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. Each of the Resigning Agent (solely with respect to performing
its obligations under this Amendment) and the Successor Agent may consult with
legal counsel, independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts upon which they rely in
good faith.
(b)    Successor Agent shall be entitled to conclusively rely upon, and shall
not incur any liability for relying upon, the records and other information
supplied to it by the Resigning Agent, the Borrower or any of their respective
Affiliates, and in no event shall the Successor Agent have any liability in
respect of the calculations, determinations or distributions made by the Lenders
or the Resigning Agent prior to the effectiveness of this Amendment, nor shall
the Successor Agent have any liability after the effectiveness of this Amendment
to the extent that any calculation, determination or distribution is made by it
based in whole or in part on information supplied to it by the Resigning Agent,
the Borrower or any of their respective Affiliates.
Section 2.    Replacement of Swingline Lender. Notwithstanding anything to the
contrary set forth in the Credit Agreement or any other Loan Document and
simultaneously with the effectiveness of this Amendment:


3



--------------------------------------------------------------------------------





2.01    Discharge of Exiting Swingline Lender. The Exiting Swingline Lender,
with the consent of each of the parties to this Amendment, is hereby discharged
from all duties and obligations as Swingline Lender under the Prior Credit
Agreement and the other Loan Documents (including this Amendment, the Credit
Agreement and any other Loan Documents), except as expressly stated in any Loan
Document as surviving such resignation. Immediately after giving effect to this
Amendment, the Exiting Swingline Lender’s Swingline Commitment shall be reduced
to $0.00 and terminated in full, and the Exiting Swingline Lender shall
automatically cease to be the Swingline Lender for all purposes under the Loan
Documents.
2.02    Joinder of New Swingline Lender. The New Swingline Lender, with the
consent of each of the other parties to this Amendment, hereby joins, becomes a
party to, and agrees to comply with and be bound by the terms and conditions of
the Credit Agreement as the Swingline Lender, including Section 2.2 of the
Credit Agreement and all other rights and obligations associated with the
Swingline Commitment after giving effect to this Amendment. Immediately after
giving effect to this Amendment, the New Swingline Lender’s Swingline Commitment
under the Credit Agreement shall be $92,300,000.
Section 3.    Joinder of New Lender.
3.01    Joinder. The New Lender hereby joins, becomes a party to, and agrees to
comply with and be bound by the terms and conditions of the Credit Agreement as
a Lender thereunder and under each and every other Loan Document to which any
Lender is required to be bound by the Credit Agreement, in each case to the same
extent as if the New Lender was an original signatory thereto.
3.02    Representations and Warranties. The New Lender hereby: (a) represents
and warrants that (i) it has full power and authority, and has taken all action
necessary, to execute and deliver this Amendment and to consummate the
transactions contemplated hereby and to become a Lender and an Issuing Lender,
as applicable, under the Credit Agreement, (ii) it satisfies the requirements,
if any, specified in the Credit Agreement that are required to be satisfied by
it in order to become a Lender and an Issuing Lender, as applicable, under the
Credit Agreement,(iii) from and after the date hereof, it shall be bound by the
provisions of the Credit Agreement as a Lender and an Issuing Lender thereunder,
as applicable, and shall have the obligations of a Lender and an Issuing Lender
thereunder, as applicable, (iv) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered
thereunder, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Amendment and to acquire or otherwise provide its Commitment and its L/C
Commitment, as the case may be, on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender, and (v) if the New Lender is a Foreign Lender, any
documentation required to be delivered by the New Lender pursuant to
Section 4.11(f) of the Credit Agreement has been duly completed and executed by
the New Lender; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, and (ii) it will perform in accordance with the terms of the Credit
Agreement, all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender or an Issuing Lender, as applicable.
Section 4.    Reallocation of Revolving Credit Exposure. After giving effect to
this Amendment, including the amendments to the Credit Agreement set forth in
Section 5 hereof, and any Borrowings or other Extensions of Credit made on the
date hereof, (a) each Lender (including the New Lender) who holds Loans in an
aggregate amount less than its Revolving Credit Commitment Percentage of all
Loans (each such Lender, an “Increasing Lender”) shall advance new Loans which
shall be disbursed to the Administrative Agent and used to repay Loans
outstanding to each Lender who holds Loans in an aggregate amount greater than
its Revolving Credit Commitment Percentage of all Loans, (b) each Lender’s
(including the New Lender’s) participation in each Letter of Credit, if any,
shall be automatically adjusted to equal its Revolving Credit Commitment
Percentage, and (c) such other adjustments shall be made as the Administrative
Agent shall specify so that the Revolving Credit Exposure applicable to each
Lender (including the New Lender) equals its Revolving Credit Commitment
Percentage of the aggregate Revolving Credit Exposure of all Lenders.


4



--------------------------------------------------------------------------------





Section 5.    Amendments. Subject to the satisfaction of the conditions
precedent set forth in Section 6 hereof, the Credit Agreement shall be amended
effective as of the date hereof in the manner provided in this Section 5.
5.01    Additional Definitions. Article I of the Credit Agreement is hereby
amended by adding the following new definitions to such article in alphabetical
order:
“AML Laws” means all laws, rules, and regulations of any Governmental Authority
that are applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to anti-money laundering.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
Governmental Authority applicable to the Borrower or any of its Subsidiaries
from time to time concerning or relating to bribery or corruption, including,
without limitation, the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Consolidated Net Indebtedness” means, without duplication, (a) all Indebtedness
of the Parent and its Subsidiaries on a consolidated basis (excluding the face
amount of Hybrid Securities outstanding at such date) minus (b)  lease
obligations in connection with Permitted Self-Purchase Industrial Revenue Bonds
minus (c) the aggregate outstanding amount of all Equity Preferred Securities,
minus (d) the aggregate amount of cash and Cash Equivalents of the Borrower and
its Subsidiaries on a consolidated basis at such time (excluding any restricted
cash and Cash Equivalents and any cash or Cash Equivalents subject to any Lien
other than (i) any Lien in favor of the Administrative Agent that secures the
Obligations, or (ii) customary rights of set-off, revocation, refund or
chargeback under deposit agreements or under the Uniform Commercial Code or
common law of banks or other financial institutions where Parent or any of its
Subsidiaries maintains deposits (other than deposits intended as cash
collateral) in the ordinary course of business). For purposes of the foregoing,
Indebtedness of a non-wholly owned Subsidiary shall be included in the
calculation of Consolidated Net Indebtedness only to the extent of the Credit
Parties’ proportional interest therein, unless such indebtedness is recourse to
the Credit Parties (in which case, the full amount of such indebtedness that is
recourse to the Credit Parties shall be included in the calculation of
Consolidated Net Indebtedness).
“EEA Financial Institution” means (a) any institution or firm established in any
EEA Member Country that is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country that is a parent
of an institution described in clause (a) of this definition, or (c) any
institution or firm established in an EEA Member Country that is a subsidiary of
an institution or firm described in clauses (a) or (b) of this definition and is
subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


5



--------------------------------------------------------------------------------





“Equity Preferred Securities” shall mean any securities, however denominated,
that meet all of the following requirements: (a) such securities are issued by
the Parent or its Subsidiaries; (b) such securities are not subject to mandatory
redemption; (c) such securities are perpetual or mature no earlier than twenty
years after the date of issuance and no earlier than one year after the
Revolving Credit Maturity Date; (d) any indebtedness issued in connection with
such securities, including any guaranty, is subordinated in right of payment to
the unsecured and unsubordinated Indebtedness of the issuer of such indebtedness
or guaranty; and (e) the terms of such securities permit the deferral of
interest or distributions thereon to a date occurring after the first
anniversary of the Revolving Credit Maturity Date.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“First Amendment Effective Date” means, February 24, 2017.
“Mizuho” means Mizuho Bank, Ltd., and any successor thereto.
“Mizuho Fee Letter” means the separate fee letter agreement dated as of the
First Amendment Effective Date among the Borrower, the Parent and Mizuho.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC or the U.S. Department of State) or, to the extent
applicable, the European Union, Her Majesty’s Treasury, or any other
Governmental Authority, including, to the extent applicable, any Canadian
Sanctions.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
5.02    Deleted Definitions. The definitions for each of the following terms are
each hereby deleted from Article I of the Credit Agreement in their respective
entireties: “Consolidated Indebtedness”, and “Wells Fargo Fee Letter”.
5.03    Restated Definitions. The definitions of each of the following terms set
forth in Article I of the Credit Agreement are hereby amended and restated to
read in full as follows:
“Consolidated Leverage Ratio” means, as of the last day of each fiscal quarter
of the Parent, the ratio of (a) Consolidated Net Indebtedness (excluding letters
of credit that do not support indebtedness) on such day to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters ending on such day.
“Fee Letters” means, collectively, the Arranger Fee Letter, the Joint Fee Letter
and the Mizuho Fee Letter.
“Issuing Lender” means each of Mizuho Bank, Ltd., Citibank, N.A., JPMorgan Chase
Bank, N.A., Royal Bank of Canada, SunTrust Bank, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., Morgan Stanley Senior Funding, Inc., Wells Fargo and any other Lender
as requested by the Borrower and agreed to by such Lender and the Administrative
Agent, as the case may be, each in its capacity as issuer of any Letter of
Credit (including any Existing Letter of Credit), or any successor thereto. All
singular references to the Issuing Lender shall mean any Issuing Lender, the
Issuing Lender that has issued the applicable Letter of Credit or all Issuing
Lenders, as the context may require.


6



--------------------------------------------------------------------------------





“L/C Commitment” means (a) in the aggregate, the lesser of (i) TWO HUNDRED
MILLION DOLLARS ($200,000,000) and (ii) the Revolving Credit Commitment,
(b) with respect to Mizuho Bank, Ltd. as Issuing Lender, TWENTY-FIVE MILLION
DOLLARS ($25,000,000), (c) with respect to Citibank, N.A. as Issuing Lender,
TWENTY-FIVE MILLION DOLLARS ($25,000,000), (d) with respect to JPMorgan Chase
Bank, N.A. as Issuing Lender, TWENTY-FIVE MILLION DOLLARS ($25,000,000),
(e) with respect to Royal Bank of Canada as Issuing Lender, TWENTY-FIVE MILLION
DOLLARS ($25,000,000), (f) with respect to SunTrust Bank, as Issuing Lender,
TWENTY-FIVE MILLION DOLLARS ($25,000,000), (g) with respect to Wells Fargo, as
Issuing Lender, TWENTY-FIVE MILLION DOLLARS ($25,000,000), (h) with respect to
The Bank of Tokyo-Mitsubishi UFJ, Ltd. as Issuing Lender, TWELVE MILLION FIVE
HUNDRED THOUSAND DOLLARS ($12,500,000) and (i) with respect to Morgan Stanley
Senior Funding, Inc. as Issuing Lender, TWELVE MILLION FIVE HUNDRED THOUSAND
DOLLARS ($12,500,000).
“Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions.
“Sanctioned Person” means, at any time, (a) Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or, to the extent applicable, the United Nations Security
Council, the European Union, Her Majesty’s Treasury, or other applicable
Governmental Authority, including, to the extent applicable, any Person so named
under any Canadian Sanctions, (b) Person operating, organized or resident in a
Sanctioned Country or (c) Person owned or controlled by any such Person or
Persons described in clauses (a) and (b).
“Swingline Commitment” means NINETY-TWO MILLION AND THREE HUNDRED THOUSAND
DOLLARS ($92,300,000).
“Swingline Lender” means Mizuho Bank, Ltd. in its capacity as swingline lender
hereunder or any successor thereto.
5.04    Amendment to Definition of “Base Rate”. The definition of the term “Base
Rate” set forth in Article I of the Credit Agreement is hereby amended by adding
a new sentence at the end of such definition to read in full as follows: “If the
Base Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.”.
5.05    Amendment to Definition of “Defaulting Lender”. The definition of the
term “Defaulting Lender” set forth in Article I of the Credit Agreement is
hereby amended by deleting existing clause (d)(i) in such definition and
replacing it with new clause (d)(i) to read in full as follows: “(i) become the
subject of (A) a proceeding under any Debtor Relief Law or (B) a Bail-In Action,
or”.
5.06    Amendment to Definition of “Federal Funds Rate”. The definition of the
term “Federal Funds Rate” set forth in Article I of the Credit Agreement is
hereby amended by adding a new sentence at the end of such definition to read in
full as follows: “If the Federal Funds Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement.”.
5.07    Amendment to Definition of “LIBOR Market Index Rate”. The definition of
the term “LIBOR Market Index Rate” set forth in Article I of the Credit
Agreement is hereby amended by adding a new sentence at the end of such
definition to read in full as follows: “If the LIBOR Market Index Rate shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.”.
5.08    Amendment to Definition of “LIBOR Rate”. The definition of the term
“LIBOR Rate” set forth in Article I of the Credit Agreement is hereby amended by
adding a new sentence at the end of such definition to read in full as follows:
“If the LIBOR Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.”.


7



--------------------------------------------------------------------------------





5.09    Amendment to Definition of “Revolving Credit Commitment”. The definition
of the term “Revolving Credit Commitment” set forth in Article I of the Credit
Agreement is hereby amended by deleting the final sentence in such definition
and replacing it with the following sentence:
The aggregate Revolving Credit Commitment of all the Revolving Credit Lenders on
the First Amendment Effective Date shall be $1,398,076,923.07.
5.10    Amendment to Pro Forma Provision. Section 1.2(b)(i) of the Credit
Agreement is hereby amended by deleting the phrase “Consolidated Indebtedness”
appearing in such section and replacing it with the phrase “Consolidated Net
Indebtedness”.
5.11    Amendment to Swingline Availability. Section 2.2(a) of the Credit
Agreement is hereby amended and restated to read in full as follows:
(a)    Availability. Subject to the terms and conditions of this Agreement, the
Swingline Lender shall make Swingline Loans to the Borrower from time to time
from the First Amendment Effective Date through, but not including, the
Revolving Credit Maturity Date; provided, that (i) after giving effect to any
amount requested, the Revolving Credit Outstandings shall not exceed the
aggregate Revolving Credit Commitment, (ii) the aggregate principal amount of
all outstanding Swingline Loans (after giving effect to any amount requested),
shall not exceed the Swingline Commitment, and (iii) the sum of (A) the
aggregate Revolving Credit Exposure of Mizuho in its capacity as a Revolving
Credit Lender plus (B) the aggregate principal amount of all outstanding
Swingline Loans (after giving effect to any amount requested), shall not exceed
the Revolving Credit Commitment of Mizuho in its capacity as a Revolving Credit
Lender.
5.12    Amendment to Borrowing Condition. Section 5.2(a) of the Credit Agreement
is hereby amended and restated to read in full as follows:
(a)    Continuation of Representations and Warranties. The representations and
warranties contained in Article VI shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which representation and
warranty shall be true and correct in all respects on and as of such borrowing,
continuation, conversion, issuance or extension date with the same effect as if
made on and as of such date, (except for any such representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty shall remain true and correct in all material respects as of such
earlier date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which representation and
warranty shall remain true and correct in all respects as of such earlier date).
5.13    Restatement of Sanctions, Anti-Corruption and AML Law Representation.
Section 6.17 of the Credit Agreement is hereby amended and restated to read in
full as follows:
SECTION 6.17    Sanctions; Anti-Corruption and AML Laws. None of (a) the
Borrower or any of its Subsidiaries, or (b) to the knowledge of the Borrower,
any directors, officers, employees, Affiliate, agent or representative of the
Borrower or any Subsidiary that will act in any capacity in connection with or
benefit from the credit facility established hereby, (i) is a Sanctioned Person
or the subject of any Sanctions or (ii) has taken any action, directly or
indirectly, that would result in a violation by such Persons of any Sanctions,
Anti-Corruption Laws or AML Laws, in each case, in any material respect.
5.14    Addition of “Bail-In” Representation. Section 6.18 of the Credit
Agreement is hereby amended and restated to read in full as follows:
SECTION 6.18    EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.


8



--------------------------------------------------------------------------------





5.15    Deletion of FCPA Representation. Section 6.19 of the Credit Agreement is
hereby deleted in its entirety.
5.16    Amendment to Use of Proceeds Provision. Section 7.7 of the Credit
Agreement is hereby amended inserting the following new sentence immediately
after the period appearing at the end of such section:
The Borrower will not request any Extension of Credit, and the Borrower will not
use, and will ensure that none of its Subsidiaries use, the proceeds of any
Extension of Credit directly or, to the knowledge of the Borrower, indirectly
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (ii) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (iii) in any manner that
would result in the violation of any Sanctions applicable to any party hereto or
any AML Laws in any material respect.
5.17    Amendment to Financial Covenant. Section 7.10 of the Credit Agreement is
hereby amended and restated to read in full as follows:
SECTION 7.10    Financial Covenant.
The Consolidated Leverage Ratio, as at the end of each fiscal quarter of the
Parent, (a) with respect to the fiscal quarter ending December 31, 2016, shall
be less than or equal to 5.00 to 1.0, and (b) beginning with the fiscal quarter
ending March 31, 2017, shall be less than or equal to (i) 5.75 to 1.0 with
respect to any fiscal quarter ending on or prior to December 31, 2017, (ii) 5.50
to 1.0 with respect to the fiscal quarter ending March 31, 2018, (iii) 5.25 to
1.0 with respect to the fiscal quarter ending June 30, 2018, and (iv) 5.00 to
1.0 with respect to the fiscal quarter ending September 30, 2018 and each fiscal
quarter thereafter; provided that subsequent to the consummation of a Qualified
Acquisition, the Consolidated Leverage Ratio, as at the end of the three
consecutive fiscal quarters following such Qualified Acquisition (including the
fiscal quarter in which such acquisition is consummated), solely with respect to
any such fiscal quarter that is referred to in the foregoing clauses (a),
(b)(iii) or (b)(iv), shall be less than or equal to 5.50 to 1.0.
5.18    Amendments to Permitted Liens Provision. Section 8.2 of the Credit
Agreement is hereby amended by (a) amending and restating subsection (q) thereof
in its entirety to read in full as “(q)    [Reserved].” and (b) deleting the
final sentence of such Section in its entirety.
5.19    Amendment to Administrative Agent Appointment Provision. Section 10.1 of
the Credit Agreement is hereby amended by amending and restating the first
sentence of such section to read in full as follows:
As of the First Amendment Effective Date, Mizuho shall be deemed to have been
irrevocably appointed by each of the Lenders and each of the Issuing Lenders to
act on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and shall be authorized to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.
5.20    Amendment to Administrative Agent Resignation Provision. Section 10.6 of
the Credit Agreement is hereby amended by amending and restating the first
sentence of clause (d) of such section to read in full as follows:
Any resignation by Mizuho as Administrative Agent pursuant to this Section shall
also constitute its resignation as Issuing Lender and Swingline Lender.


9



--------------------------------------------------------------------------------





5.21    Amendment to Notice Provision. Section 11.1(a) of the Credit Agreement
is hereby amended by amending and restating the Administrative Agent notice
information set forth therein to read in full as follows:
If to Mizuho as Administrative Agent:
Mizuho Bank, Ltd.
Harborside Financial Center
1800 Plaza Ten
Jersey City, NJ 07311-4098
Attention of: Maria Sherry
Telephone No.: 201-626-9384
Facsimile No.: 201-626-9935
E-mail: Lau_agent@mizuhocbus.com
With copies to:
Mizuho Bank, Ltd.
Harborside Financial Center
1800 Plaza Ten
Jersey City, NJ 07311-4098
Attention of: Verleria Wilson
Telephone No.: 201-626-9330
Facsimile No.: 201-626-9935
E-mail: Lau_agent@mizuhocbus.com
5.22    Amendment to Register. Section 11.10(c) of the Credit Agreement is
hereby is hereby amended and restated to read in full as follows:
(c)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in
Jersey City, New Jersey, a copy of each Assignment and Assumption and each
Lender Joinder Agreement delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Revolving Credit Commitment of,
and principal amounts of (and stated interest on) the Loans owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). As of
the First Amendment Effective Date, the Revolving Credit Commitment of each
Lender is set forth on the Register attached hereto as Schedule 11.10(c). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrower, each Issuing Lender and any Lender (but only to
the extent of entries in the Register that are applicable to such Lender), at
any reasonable time and from time to time upon reasonable prior notice.
5.23    Addition of “Bail-In” Contractual Recognition Provision. Article XI of
the Credit Agreement by adding a new Section 11.24 immediately after existing
Section 11.23 of such article to read in full as follows:


10



--------------------------------------------------------------------------------





SECTION 11.24    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
5.24    Restatement of Form of Compliance Certificate. Exhibit F to the Credit
Agreement is hereby amended and restated in its entirety in the form attached as
Exhibit F hereto.
5.25    Restatement of Register. Schedule 11.10(c) to the Credit Agreement is
hereby amended and restated in its entirety in the form attached as Schedule
11.10(c) hereto.
Section 6.    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of each of the following conditions:
6.01    Counterparts. The Successor Agent shall have received counterparts of
this Amendment duly executed by the Borrower, the Parent, Lenders constituting
the Required Lenders, the Issuing Lenders, any Increasing Lenders, the Resigning
Agent, the Exiting Swingline Lender, the New Swingline Lender, and the New
Lender.
6.02    Mizuho Fee Letter. The Successor Agent shall have received a fully
executed copy of the Mizuho Fee Letter.
6.03    Amendment Fees. The Successor Agent shall have received, for the account
of each of Lender that executes this Amendment on or prior to the First
Amendment Effective Date (each such Lender, a “Consenting Lender”) an amendment
fee in an amount that is equal to (a) if such Consenting Lender is an Increasing
Lender (other than the New Lender, as to which clause (b) below applies), 0.15%
of the portion of the Revolving Credit Commitment of such Consenting Lender that
exceeds such Consenting Lender’s commitment under the Prior Credit Agreement
plus 0.10% of the portion of the Revolving Credit Commitment of such Consenting
Lender under the Prior Credit Agreement, (b) if such Consenting Lender is the
New Lender, 0.15% of the portion of the Revolving Credit Commitment of such
Consenting Lender, and (c) if such Consenting Lender is not an Increasing
Lender, 0.10% of the Revolving Credit Commitment of such Consenting Lender.
6.04    Other Fees, Expenses and Accruals. The Successor Agent and the Resigning
Agent, as applicable, shall have received all arrangement and agency fees and
all other fees, reimbursements or other amounts due and payable on or prior to
the First Amendment Effective Date, including, to the extent invoiced (a)
reimbursement or payment of all reasonable and documented out-of-pocket expenses
required to be reimbursed or paid by the Borrower under this Amendment, the
Prior Credit Agreement or the Credit Agreement (including, without limitation,
any invoiced


11



--------------------------------------------------------------------------------





fees and expenses of Vinson & Elkins L.L.P., counsel to the Successor Agent),
and (b) all accrued and unpaid amounts in respect of interest, the Facility Fee,
and letter of credit commissions under the Prior Credit Agreement.
6.05    Notes. The Successor Agent shall have received duly executed Notes
payable to each Lender that has requested a Note at least two Business Days
prior to the date hereof in a principal amount equal to any such requesting
Lender’s Revolving Credit Commitment and dated as of the date hereof.
6.06    Officer’s Certificates. The Successor Agent shall have received in form
and substance reasonably satisfactory to the Successor Agent a certificate from
a Responsible Officer of the Parent, on behalf of the Credit Parties, to the
effect that (a) all representations and warranties of the Credit Parties
contained in this Amendment and the other Loan Documents are true, correct and
complete in all material respects (except to the extent any such representation
and warranty is qualified by materiality or reference to Material Adverse
Effect, in which case, such representation and warranty shall be true, correct
and complete in all respects and except for any such representation and warranty
that by its terms is made only as of an earlier date, which representation and
warranty shall remain true and correct in all material respects as of such
earlier date, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which representation and
warranty shall remain true and correct in all respects as of such earlier date),
(b) none of the Credit Parties is in violation of any of the covenants contained
in the Credit Agreement and the other Loan Documents, (c) after giving effect to
this Amendment, no Default or Event of Default will have occurred and be
continuing, and (d) since December 31, 2016, no event has occurred or condition
arisen, either individually or in the aggregate, that has had a Material Adverse
Effect.
6.07    Certificate of Secretary of each Credit Party. A certificate of a
Responsible Officer of each Credit Party certifying as to the incumbency and
genuineness of the signature of each officer of such Credit Party executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (a) the certificate of limited partnership or
formation of such Credit Party and all amendments thereto, certified as of a
recent date by the appropriate Governmental Authority in its jurisdiction of
formation, (b) the limited partnership agreement or other governing document of
such Credit Party as in effect on the Closing Date, and (c) resolutions duly
adopted by the general partner (or other governing body) of such Credit Party
authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Amendment and the other Loan
Documents to which it is a party.
6.08    Certificates of Good Standing. Certificates as of a recent date of the
good standing of each Credit Party under the laws of its jurisdiction of
organization and, to the extent requested by the Successor Agent, each other
jurisdiction where such Credit Party is qualified to do business.
6.09    Solvency Certificate. The Borrower shall have delivered to the Successor
Agent a certificate, in form and substance satisfactory to the Successor Agent,
and certified as accurate by the chief financial officer of the Borrower, that
after giving effect to this Amendment, each Credit Party and each Subsidiary
thereof is Solvent.
6.10    PATRIOT Act, etc. The Parent and the Borrower shall have provided to the
Successor Agent and the Lenders (a) the documentation and other information
requested by the Successor Agent and any Lender in order to comply with the
requirements of the PATRIOT Act, (b) the documentation and other information
requested by the Successor Agent in order to comply with all “know your
customer” requirements and (c) all anti-money laundering documentation
reasonably requested by the Successor Agent, in each case, to the extent
requested no later than 3 Business Days prior to the First Amendment Effective
Date.
Without limiting the generality of this Section 6, for purposes of determining
compliance with the conditions specified in this Section 6, the Successor Agent
and each Lender that has signed this Amendment shall be deemed to have consented
to, approved or accepted or to be satisfied with, each document or other matter
required hereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Successor Agent shall have received notice
from such Lender prior to the date hereof specifying its objection thereto.
Notwithstanding anything to the contrary in this Amendment, the Successor Agent
shall give notice of the occurrence of the effectiveness of this Amendment, and
such notice shall be conclusive and binding.


12



--------------------------------------------------------------------------------





Section 7.    Representations and Warranties. Each Credit Party hereby
represents and warrants to the Lenders and the Successor Agent as follows:
7.01    Reaffirmation of Existing Representations and Warranties. After giving
effect to this Amendment, each representation and warranty of such Credit Party
contained in the Credit Agreement and the other Loan Documents is true and
correct in all material respects on the date hereof (except to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true, correct and complete in all respects and except for any such
representation and warranty that by its terms is made only as of an earlier
date, which representation and warranty shall remain true and correct in all
material respects as of such earlier date, except for any representation and
warranty that is qualified by materiality or reference to Material Adverse
Effect, which representation and warranty shall be true and correct in all
respects as of such earlier date).
7.02    Due Authorization; No Conflict. The execution, delivery and performance
of this Amendment, and the performance of the Credit Agreement as amended
hereby, (a) are within such Credit Party’s limited liability company, limited
partnership or corporate powers, as applicable, have been duly authorized by all
necessary limited liability company, limited partnership or corporate action, as
applicable, and, if required, equity owner action in order to ensure the due
authorization of this Amendment and the transactions contemplated hereby, (b) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other third Person, nor is
any such consent, approval, registration, filing or other action necessary for
the validity or enforceability of this Amendment or the consummation of the
transactions contemplated hereby, except such as have been obtained or made and
are in full force and effect and other than those third party approvals or
consents that, if not made or obtained, would not cause a Default or Event of
Default, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents,
(c) will not violate any Applicable Law or any organizational documents of such
Credit Party, or any order of any Governmental Authority, (d) will not violate
or result in a default under any indenture or other agreement regarding
Indebtedness of such Credit Party or give rise to a right thereunder to require
any payment to be made by such Credit Party, and (e) will not result in the
creation or imposition of any Lien on any Property of such Credit Party.
7.03    Validity and Enforceability. The Credit Agreement, as amended by this
Amendment, constitutes the legal, valid and binding obligation of such Credit
Party enforceable in accordance with its terms, subject to applicable Debtor
Relief Laws or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
7.04    No Default. No Default or Event of Default has occurred that is
continuing.
7.05    No Defense. Such Credit Party acknowledges that it has no defense to
(a) such Credit Party’s obligations to pay the Obligations when due or (b) the
validity, enforceability or binding effect against any Credit Party of the
Credit Agreement or any other Loan Document to which it is a party.
Section 8.    Miscellaneous.
8.01    No Implied Consent or Waiver. This Amendment shall not be construed as a
consent to the departure from or a waiver of the terms and conditions of the
Credit Agreement, except as expressly set forth herein, and nothing herein shall
obligate the Successor Agent or the Lenders to grant any future amendments with
respect to the Credit Agreement or any other Loan Document.
8.02    Reaffirmation of Loan Documents. Any and all of the terms and provisions
of the Credit Agreement and the Loan Documents shall, except as amended and
modified hereby, remain in full force and effect. The amendments contemplated
hereby shall not limit or impair any guaranty of the Obligations, each of which,
if any, is hereby ratified, affirmed and extended to guaranty the Obligations as
they may be increased pursuant hereto.
8.03    Parties in Interest. All of the terms and provisions of this Amendment
shall bind and inure to the benefit of the parties hereto and their respective
successors and assigns.


13



--------------------------------------------------------------------------------





8.04    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Images of signatures transmitted by facsimile or other
electronic transmission (e.g., .pdf) shall be effective as originals.
8.05    Integration. THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
8.06    Severability. In case any one or more of the provisions contained in
this Amendment shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provision hereof, and this Amendment shall be
construed as if such invalid, illegal, or unenforceable provision had never been
contained herein.
8.07    Headings. The headings, captions and arrangements used herein are for
convenience of reference only, are not part of this Amendment and shall not
affect the construction of, or be taken into consideration in interpreting, this
Amendment.
8.08    Governing Law. This Amendment and any claim, controversy, dispute or
cause of action (whether in contract or tort or otherwise) based upon, arising
out of or relating to this Amendment and the transactions contemplated hereby
shall be governed by, and construed in accordance with, the law of the State of
New York.
8.09    Loan Document. The parties hereto agree that this Amendment shall
constitute a Loan Document under and as defined in the Credit Agreement.
[Signature Pages Follow]




14



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers on the date and year first
above written.
BORROWER:


DCP MIDSTREAM OPERATING, LP




By:
/s/ Sean P. O’Brien
Name:
Sean P. O’Brien
Title:
Group Vice President and Chief Financial Officer





GUARANTOR:


DCP MIDSTREAM, LP (f/k/a DCP MIDSTREAM PARTNERS, LP)




By:     DCP Midstream GP, LP
its General Partner


By:    DCP Midstream GP, LLC
its General Partner




By:
/s/ Sean P. O’Brien
Name:
Sean P. O’Brien
Title:
Group Vice President and Chief Financial Officer









FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







MIZUHO BANK, LTD.,
as the Successor Agent, the New Swingline Lender, an Issuing Lender and a Lender




By:
/s/ Leon Mo
Name:
Leon Mo
Title:
Authorized Signatory



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







WELLS FARGO BANK, NATIONAL ASSOCIATION,
as the Resigning Agent, the Exiting Swingline Lender , an Issuing Lender, and a
Lender




By:
/s/ Doug McDowell
Name:
Doug McDowell
Title:
MD and Senior Portfolio Manager



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







CITIBANK, N.A.,
as an Issuing Lender and a Lender




By:
/s/ Michael Zeller
Name:
Michael Zeller
Title:
Vice President



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







JPMORGAN CHASE BANK, N.A.,
as an Issuing Lender and a Lender




By:
/s/ Anca Loghin
Name:
Anca Loghin
Title:
Authorized Signatory



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







MORGAN STANLEY BANK, N.A.,
as an Issuing Lender and a Lender




By:
/s/ Patrick Layton
Name:
Patrick Layton
Title:
Authorized Signatory



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







ROYAL BANK OF CANADA,
as an Issuing Lender and a Lender




By:
/s/ Jason York
Name:
Jason York
Title:
Authorized Signatory



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







SUNTRUST BANK,
as an Issuing Lender and a Lender




By:
/s/ Shannon Juhan
Name:
Shannon Juhan
Title:
Director



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







BANK OF AMERICA, N.A.,
as a Lender




By:
/s/ Kimberly Miller
Name:
Kimberly Miller
Title:
Associate



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







BARCLAYS BANK PLC,
as a Lender




By:
/s/ May Huang
Name:
May Huang
Title:
Assistant Vice President



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,
as a Lender




By:
/s/ Nupur Kamar
Name:
Nupur Kamar
Title:
Authorized Signatory







By:
/s/ Warren Van Heyst
Name:
Warren Van Heyst
Title:
Authorized Signatory



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







DEUTSCHE BANK AG NEW YORK BRANCH,
as a Lender




By:
/s/ Ming K. Chu
Name:
Ming K. Chu
Title:
Director
 
 
By:
/s/ Virginia Cosenza
Name:
Virginia Cosenza
Title:
Vice President
 
 



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







U.S. BANK NATIONAL ASSOCIATION,
as a Lender




By:
/s/ Mark Salierno
Name:
Mark Salierno
Title:
Vice President



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







DNB CAPITAL LLC,
as a Lender




By:
/s/ Jill Ilski
Name:
Jill Ilski
Title:
First Vice President







By:
/s/ James Grubb
Name:
James Grubb
Title:
Vice President



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







PNC BANK, NATIONAL ASSOCIATION,
as a Lender




By:
/s/ Kyle T. Helfrich
Name:
Kyle T. Helfrich
Title:
Assistant Vice President



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







THE BANK OF NOVA SCOTIA,
as a Lender




By:
/s/ Mark Sparrow
Name:
Mark Sparrow
Title:
Director



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







BRANCH BANKING AND TRUST COMPANY,
as a Lender




By:
/s/ Lincoln LaCour
Name:
Lincoln LaCour
Title:
Assistant Vice President



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







EXPORT DEVELOPMENT CANADA,
as a Lender




By:
/s/ Sajjad Jafri
Name:
Sajjad Jafri
Title:
Asset Manager







By:
/s/ Trevor Mulligan
Name:
Trevor Mulligan
Title:
Asset Manager



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







UMB BANK, N.A.,
as a Lender




By:
/s/ David Walters
Name:
David Walters
Title:
SVP Commercial Banking



FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
as a New Lender




By:
/s/ Savo Bozic
Name:
Savo Bozic
Title:
Authorized Signatory





FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------







THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
as a New Issuing Lender and a New Lender




By:
/s/ Sherwin Brandford
Name:
Sherwin Brandford
Title:
Director





FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------





SCOTIABANC INC.,
as a Lender




By:
/s/ J.F. Todd
Name:
J.F. Todd
Title:
Managing Director









FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
DCP MIDSTREAM OPERATING, LP

--------------------------------------------------------------------------------






EXHIBIT F
FORM OF OFFICER’S COMPLIANCE CERTIFICATE
Pursuant to the terms of the Credit Agreement, I, ______________________, a
Responsible Officer of the Parent, hereby certify that, as of the fiscal
year/quarter ending ________________, _______ the statements below are accurate
and complete in all respects (all capitalized terms used herein shall have the
meanings set forth in the Amended and Restated Credit Agreement dated as of
May 1, 2014 (as amended, restated, supplemented or otherwise modified from time
to time, the “Credit Agreement”), by and among the Borrower, the Guarantors
party thereto, the Lenders party thereto and Mizuho Bank, Ltd., as
Administrative Agent).
(a)    Attached hereto as Schedule 1 are calculations (calculated as of the date
of the financial statements/reports referred to in paragraph (c) below)
demonstrating compliance by the Parent and its Subsidiaries with the financial
covenant contained in Section 7.10 of the Credit Agreement.
(b)    No Default or Event of Default exists under the Credit Agreement, except
as indicated on a separate page attached hereto, together with an explanation of
the action taken or proposed to be taken by the Parent or Borrower with respect
thereto.
(c)    The quarterly/annual financial statements for the fiscal period cited
above, as filed with the Securities and Exchange Commission, fairly present in
all material respects the financial condition of the Parent and its Subsidiaries
and have been prepared in accordance with GAAP (in the case of any quarterly
financial statements, subject to changes resulting from normal year-end audit
adjustments).
(d)    Schedule 2 attached hereto sets forth the true and correct amount of Off
Balance Sheet Indebtedness of the Parent and all Subsidiaries as of the end of
fiscal period cited above.
(e)    The Credit Parties are in compliance with each of the covenants contained
in Sections 7.10 and 8.2(s) of the Credit Agreement. In connection therewith,
the Borrower hereby represents and warrants the following:
1.    Indebtedness secured by Liens permitted pursuant to Section 8.2(q) of the
Credit Agreement amount to [______]% of Consolidated Net Tangible Assets.


EXHIBIT F-1



--------------------------------------------------------------------------------







The undersigned has executed this Officer’s Compliance Certificate as of the day
and year first written above.
DCP MIDSTREAM, LP (f/k/a DCP MIDSTREAM PARTNERS, LP)


By:    DCP Midstream GP, LP,
its general partner


By:    DCP Midstream GP, LLC,
its general partner




By:    
Name:    
Title:    


EXHIBIT F-2



--------------------------------------------------------------------------------





Schedule 1
to
Officer’s Compliance Certificate


Calculation of Financial Covenant
($ Millions)
Compliance with Section 7.10: Consolidated Leverage Ratio
1.
Consolidated Net Indebtedness    $xxx.x


Calculation:
(a) all Indebtedness of the Parent and its Subsidiaries on a consolidated basis
(excluding the face amount of Hybrid Securities outstanding at such date)
$xxx.x
(b) lease obligations in connection with Permitted Self-Purchase Industrial
Revenue Bonds
$xxx.x
(c) the aggregate outstanding amount of all Equity Preferred Securities
$xxx.x
(d) aggregate amount of cash and Cash Equivalents of the Borrower and its
Subsidiaries on a consolidated basis (excluding any restricted cash and Cash
Equivalents and any cash or Cash Equivalents subject to any Lien other than
(i) a Lien in favor of the Administrative Agent that secures the Obligations, or
(ii) customary rights of set-off, revocation, refund or chargeback under deposit
agreements or under the Uniform Commercial Code or common law of banks or other
financial institutions where Parent or any of its Subsidiaries maintains
deposits (other than deposits intended as cash collateral) in the ordinary
course of business))
$xxx.x


(a) – (b) – (c) – (d) =
$xxx.x



2.
Consolidated EBITDA for the prior four-quarter period    $xxx.x

3.
Consolidated Leverage Ratio (Line 1 / Line 2)    x.xx

Maximum Required: Line 3 shall be less than or equal to (%6) 5.00 to 1.0 with
respect to the fiscal quarter ending December 31, 2016, (b) beginning with the
fiscal quarter ending March 31, 2017, (i) 5.75 to 1.0 with respect to any fiscal
quarter ending on or prior to December 31, 2017, (ii) 5.50 to 1.0 with respect
to the fiscal quarter ending March 31, 2018, (iii) 5.25 to 1.0 with respect to
the fiscal quarter ending June 30, 2018, and (iv) 5.00 to 1.0 with respect to
the fiscal quarter ending September 30, 2018 and each fiscal quarter thereafter;
provided that subsequent to the consummation of a Qualified Acquisition, the
Consolidated Leverage Ratio, as at the end of the three consecutive fiscal
quarters following such Qualified Acquisition (including the fiscal quarter in
which such acquisition is consummated), solely with respect to any such fiscal
quarter that is referred to in the foregoing clauses (a), (b)(iii) or (b)(iv),
shall be less than or equal to 5.50 to 1.0.
* Consolidated EBITDA, Consolidated Net Indebtedness and Consolidated Interest
Expense calculated pursuant to Section 1.2(b)(i) and/or 1.2(b)(ii) of the Credit
Agreement


EXHIBIT F-3



--------------------------------------------------------------------------------





Schedule 2
to
Officer’s Compliance Certificate


[To be provided in a form acceptable to the Administrative Agent]




EXHIBIT F-4



--------------------------------------------------------------------------------






Schedule 11.10(c)
Register
Lender
Revolving Credit Commitment
Revolving Credit Commitment Percentage
Mizuho Bank, Ltd.


$92,307,692.31


6.602475929
%
Bank of America, N.A.


$92,307,692.31


6.602475929
%
Barclays Bank PLC


$92,307,692.31


6.602475929
%
Citibank, N.A.


$92,307,692.31


6.602475929
%
JPMorgan Chase Bank, N.A.


$92,307,692.31


6.602475929
%
Royal Bank of Canada


$92,307,692.31


6.602475929
%
SunTrust Bank


$92,307,692.31


6.602475929
%
The Toronto-Dominion Bank, New York Branch


$92,307,692.31


6.602475929
%
Wells Fargo Bank, N.A.


$92,307,692.31


6.602475929
%
Credit Suisse AG, Cayman Island Branch


$74,038,461.54


5.295735901
%
Deutsche Bank AG New York Branch


$74,038,461.54


5.295735901
%
U.S. Bank National Association


$74,038,461.54


5.295735901
%
DNB Capital LLC


$54,807,692.31


3.920220083
%
PNC Bank, National Association


$54,807,692.31


3.920220083
%
Morgan Stanley Bank, N.A.


$46,153,846.15


3.301237964
%
The Bank of Tokyo-Mitsubishi UFJ, Ltd.


$46,153,846.15


3.301237964
%
Scotiabanc Inc.


$37,019,230.77


2.647867951
%
The Bank of Nova Scotia


$37,019,230.77


2.647867951
%
Branch Banking & Trust Company


$28,846,153.84


2.063273727
%
Export Development Canada


$19,230,769.22


1.375515818
%
UMB Bank, N.A.


$11,538,461.53


0.825309490
%
Bank Hapoalim B.M.


$9,615,384.61


0.687757909
%
 
 
 
Total


$1,398,076,923.07


100.000000000
%




